Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 1 of 26 PageID 1196




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 JACOB CREESE,

              Plaintiff,

 v.                                               Case No: 2:19-cv-626-SPC-MRM

 BALD EAGLE TOWING &
 RECOVERY, DEWAYNE
 GRUBER, JR., BUDDY HAGER
 and DANIEL POPOFF,

               Defendants.
                                           /

                               OPINION AND ORDER1

        Before the Court is Plaintiff Jacob Creese’s Motion for Summary

 Judgment (Doc. 42). Defendants Bald Eagle Towing & Recovery, Dewayne

 Gruber, Buddy Hager, and Daniel Popoff’s also filed for summary judgment

 (Doc. 44). Creese moved to strike Gruber’s declaration too (Doc. 51). The

 parties responded to the Motions and then some. (Docs. 52; 53; 59; 60; 61; 64).

                                    BACKGROUND

        This is a Fair Labor Standards Act (“FLSA”) case. Creese worked for

 Bald Eagle as a heavy-duty tow truck driver.                  This generally entailed



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 2 of 26 PageID 1197




 responding to calls for roadside services on large vehicles like semi or dump

 trucks. Bald Eagle provided different services (e.g., tows, jumps start, and lock

 outs).2 As Bald Eagle’s primary heavy-duty driver, any call for a heavy-duty

 tow went to Creese first. Because towing work is somewhat unpredictable,

 calls could come in whenever. Jobs varied in both frequency and time. Some

 days had no tows, while others had five. And each tow could take anywhere

 from thirty minutes to fourteen hours.

           Apart from his tow calls, Creese had other duties. He communicated

 with clients, estimated non-roadside jobs, trained coworkers, and worked

 around Bald Eagle’s office (the “Shop”). What’s more, Creese worked as a

 backup driver for tows on light-duty vehicles, such as cars and small pickup

 trucks. In all, Creese estimates he worked about 132 hours each week (ninety-

 two overtime hours). Gruber, Hager, and Popoff (together, the “Individuals”)

 owned and operated Bald Eagle during the relevant period.

           Creese filed a three-count Complaint—suing for FLSA overtime and

 minimum wage violations, along with a state-law claim for failure to pay

 vacation wages. (Doc. 26). Now, each party moves for summary judgment.




 2   For ease of reference below, the Court refers to all Creese’s calls for service as tows.




                                                   2
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 3 of 26 PageID 1198




                              LEGAL STANDARD

       “The court shall grant summary judgment if the movant shows that

 there is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it

 “might affect the outcome of the suit under the governing law.” Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a material fact is in genuine

 dispute “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Id.

       The moving party bears the initial burden to show the lack of genuinely

 disputed material fact. Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir.

 2008). If carried, the burden shifts onto the nonmoving party to point out a

 genuine dispute. Boyle v. City of Pell City, 866 F.3d 1280, 1288 (11th Cir.

 2018). At this stage, courts view all facts and draw all reasonable inferences

 in the light most favorable to the nonmoving party. Rojas v. Florida, 285 F.3d

 1339, 1341-42 (11th Cir. 2002).

       When (as here) the parties file cross summary judgment motions, these

 principles are unchanged. Bricklayers, Masons & Plasterers Int’l Union of Am.

 v. Stuart Plastering Co., 512 F.2d 1017, 1023 (5th Cir. 1975).          The only

 difference is that courts must take care to view the facts most favorably to the

 nonmovant for each motion. Chavez v. Mercantil Commercebank, N.A., 701

 F.3d 896, 899 (11th Cir. 2012).




                                         3
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 4 of 26 PageID 1199




                                 DISCUSSION

       To start, the Court addresses what the parties agree on: (1) there is

 enterprise coverage; and (2) the Individuals are employers under the FLSA.

 So the Court grants Creese’s Motion in part on those two issues. What’s more,

 neither party addresses Creese’s claim for minimum wage violations (Count 2).

 Thus, the Court does not tackle it below.

 A. Motion to Strike

       Before turning to the merits, the Court must decide whether it will strike

 parts of Gruber’s declaration. It won’t. Creese challenges the declaration on a

 host of grounds.

       First, Creese challenges several statements as legal conclusions. The

 statements Creese highlights are barely objectionable (if at all). Gruber says

 the Department of Transportation (“DOT”) regulates Bald Eagle. As Creese

 himself points out though, Bald Eagle is—by state law—subject to a host of

 DOT regulations. Fla. Stat. § 316.302(b); see also 49 C.F.R. § 383.3 (requiring

 intrastate drivers of some vehicles to have a CDL). What Creese is really

 getting at is saying Gruber’s statements are not dispositive on the issue of an

 FLSA exemption. The Court agrees. But that is a separate matter addressed

 below. And if Gruber makes improper conclusions, the Court “is fully capable

 of ignoring such legal conclusions in performing [a] review of the summary




                                        4
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 5 of 26 PageID 1200




 judgment motions.” Edmondson v. Caliente Resorts, LLC, No. 8:15-cv-2672-T-

 23TBM, 2017 WL 8948389, at *4 (M.D. Fla. Apr. 7, 2019).

       Second, Creese attacks a handful of statements because Gruber lacks

 personal knowledge. Many relate to his knowledge of Bald Eagle’s clients and

 their relationships with the company. Creese’s arguments all fall flat.

       To start, Gruber is the owner and president of Bald Eagle. And he has

 been actively involved in the company’s operations for over twenty-five years.

 In other words, if anyone has personal knowledge about Bald Eagle, its clients,

 and their relationships, that person is Gruber. See United States v. Stein, 881

 F.3d 853, 858 (11th Cir. 2018) (“Rule 56(c) states only that an affidavit must

 be ‘made on personal knowledge, set out facts that would be admissible in

 evidence, and show that the affiant or declarant is competent to testify on the

 matters stated.’”).   It seems Creese demands documented corroboration of

 Gruber’s knowledge, but that isn’t required. Id.

       Creese’s hearsay challenge to paragraph 7 is likewise unconvincing.

 Gruber’s challenged statement does not seek to prove the truth of anything

 written in a contract. Confusingly, even Creese concedes “Gruber may be in a

 position to give first-hand testimony regarding the existence of Bald Eagle’s

 contracts with motor clubs.” (Doc. 51 at 11). But that is what the declaration

 says—Bald Eagle arranged or contracted with motor clubs to provide towing

 services to commercial vehicles. Again, Gruber may testify on Bald Eagle’s




                                        5
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 6 of 26 PageID 1201




 relationships with its clients if he has personal knowledge. Like above, Creese

 is trying to litigate an exemption through a motion to strike. And as stated,

 the Court will disregard any improper legal conclusions. Relatedly, Creese

 challenges Gruber not attaching contracts with third-party motor clubs, it is a

 nonstarter. Once more, Gruber’s declaration does not seek to prove the content

 of a contract.

       Finally, as to Creese’s contentions on statements related to data

 provided in exhibits, there is no reason to strike. As much as Creese questions

 Bald Eagle’s failure to attach the documents, the argument flounders. Bald

 Eagle offered the exhibits—along with the declaration—attached to summary

 judgment. What’s more, the declaration itself is clear to what records it refers

 for anyone familiar with this case. And a later declaration removed any doubt.

 Finally, the records speak for themselves. As Bald Eagle argues, they are

 business records and Gruber appears qualified to lay their foundation. See

 Meunier Carlin & Curfman, LLC v. Scidera, Inc., 234 F. Supp. 3d 1269, 1278

 (N.D. Ga. 2018). So the Court will consider the paragraphs, which records

 support.

       The Court, therefore, denies Creese’s Motion to Strike.

 B. Motor Carrier Act (“MCA”) Exemption

       Turning to the merits, the Court first considers a potentially dispositive

 issue: whether Creese is an exempt employee.




                                        6
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 7 of 26 PageID 1202




       Employers subject to the FLSA must pay employees overtime. 29 U.S.C.

 § 207(a)(1). Yet the FLSA’s overtime provision “does not apply with respect to

 all employees.” Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 147

 (2012).   “Under the MCA exemption, workers are exempt from the FLSA

 overtime requirement if the United States Secretary of Transportation is

 authorized to set their maximum hours.” Ehrlich v. Rich Prods. Corp., 767 F.

 App’x 845, 847 (11th Cir. 2019); 29 U.S.C. § 213(b)(1).       For years, courts

 narrowly construed FLSA exemptions against employers. A.H. Phillips, Inc.

 v. Walling, 324 U.S. 490, 493 (1945).      That’s no longer the case.    Encino

 Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018). Still, employers bear

 the burden to establish an FLSA exemption. Klinedinst v. Swift Inv., Inc., 260

 F.3d 1251, 1254 (11th Cir. 2001).

       The MCA exemption presents a mixed question of law and fact. Williams

 v. Cent. Transp. Int’l, Inc., 830 F.3d 773, 775 (8th Cir. 2016). “The question of

 how [Creese] spent his time working for [Bald Eagle] is a question of fact; the

 ultimate issue of whether his work activities exempted [Bald Eagle] from

 paying FLSA overtime is one of law.” Id.

       For some “motor carrier” employees, the DOT Secretary may set the

 “maximum hours of service.”         49 U.S.C. § 31502(b).      The Secretary’s

 jurisdiction extends to “transportation by a motor carrier and the procurement

 of that transportation, to the extent that passengers, property, or both, are




                                        7
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 8 of 26 PageID 1203




 transported by motor carrier” between states. 49 U.S.C. § 13501(1). The MCA

 “exemption applies only to those employees over whom the Secretary of

 Transportation has this authority.” Walters v. Am. Coach Lines of Miami, Inc.,

 575 F.3d 1221, 1227 (11th Cir. 2009)

       The Secretary has authority over “employees who are employed (1) by a

 common carrier by vehicle; (2) engaged in interstate commerce; and (3) whose

 activities directly affect the safety of operations of such motor vehicles.” Abel

 v. S. Shuttle Servs., Inc., 631 F.3d 1210, 1213 (11th Cir. 2011) (citation

 omitted). So the Eleventh Circuit applies a two-part test:

             First, [the] employer’s business must be subject to the
             Secretary of Transportation’s jurisdiction under the
             MCA.       Second, the employee’s business-related
             activities must directly affect the safety of operation of
             motor vehicles in the transportation on the public
             highways of passengers or property in interstate or
             foreign commerce within the meaning of the [MCA].

 Walters, 575 F.3d at 1227 (cleaned up). The Secretary “does not have to

 exercise the authority granted . . . by the MCA for the motor carrier exemption

 to be applicable.” Id. at 1226. Rather, the “power to regulate under the act

 merely needs to cover a particular group of employees.” Id. The exemption,

 thus, “depends both on the class to which [an] employer belongs and the class

 of work involved in the employee’s job.” 29 C.F.R. § 782.2(a).

       The parties seemingly agree Creese’s work directly affected the safe

 operation of motor vehicles on public highways. Their disagreement boils down




                                         8
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 9 of 26 PageID 1204




 to whether Bald Eagle and Creese’s tows within Florida constitutes interstate

 commerce. That requirement can impact both prongs of the Walters test. Abel,

 631 F.3d at 1215. Because there is a genuine dispute of material fact on the

 interstate commerce question, summary judgment for both sides is misplaced.

       Let’s start with what is undisputed.     Bald Eagle only tows vehicles

 within Florida.   In fact, it registered with DOT for only intrastate tows.

 Unsurprisingly then, all Creese’s work was within Florida (mostly in

 Southwest Florida). This may suggest an open-and-shut conclusion Creese did

 not engage in interstate commerce. But the law is more nuanced. “Even purely

 intrastate transportation can constitute part of interstate commerce if ‘it is

 part of a continuous stream of interstate travel,’ meaning there is ‘a practical

 continuity of movement between the intrastate segment and the overall

 interstate flow.’” Ehrlich, 767 F. App’x at 848 (quoting Walters, 575 F.3d at

 1229). In other words, Creese’s activity may have been part of interstate

 commerce despite him never crossing a state line.

       When viewed most favorably to each nonmoving party, the record does

 not establish either is entitled to judgment as a matter of law on the MCA

 exemption.

       Bald Eagle offers evidence showing about seven percent of Creese’s tows

 were commercial vehicles registered in other states. In all, Creese towed

 vehicles with out-of-state plates 467 times. Of those jobs, sixty-eight were




                                        9
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 10 of 26 PageID 1205




  cargo trucks.3      According to Popoff, the vehicles of at least one regular

  commercial client were in transit from Michigan. (Doc. 44-1 at 34-35). What’s

  more, Bald Eagle arranged to provide towing services for nationwide motor

  clubs that serve out-of-state commercial vehicles. From this evidence, a jury

  could reasonably infer Creese’s work involved more than de minimis towing of

  vehicles during their interstate trips. Stated another way, the jury could

  decide Bald Eagle was part of a “continuous stream of interstate travel,”

  ensuring people or goods continue their interstate journey despite unplanned

  breakdowns during transport. See Walters, 575 F.3d at 1229 (citation omitted).

         Creese claims evidence supporting these facts is not in the record, but he

  is mistaken. Bald Eagle provides the data for all (or nearly all) Creese’s tows.

  Together, an exhibit and spreadsheet include information showing vehicle type

  (VIN, make, model, and year), its license plate, and association with a

  corporate account.       Put another way, Bald Eagle has data to support its

  contentions. And the strategy to ignore or exclude that evidence falls short.

  Likewise, the argument that Bald Eagle’s activity was unexpected or

  unintended fails. No vehicle is immune from mishaps. Presumably for that

  reason, motor clubs have relationships with Bald Eagle to provide towing

  services for members travelling in Southwest Florida. If those vehicles are in



  3This data is from Gruber’s declaration (Doc. 44-5), which relies on data on the docket (Doc.
  44-2) and provided to the Court in electronic copy.




                                               10
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 11 of 26 PageID 1206




  interstate transit, Bald Eagle’s services become essential to ensure the

  “practical continuity of movement between the intrastate segment and the

  overall interstate flow.” Id. (cleaned up).

        That said, Bald Eagle’s evidence does not—on its own—establish the

  identified tows were vehicles traveling interstate.    As Creese points out,

  perhaps some (or even all) of those trips were commercial vehicles moving only

  within Florida that simply happened to be registered in another state. Because

  Bald Eagle never collected information on where vehicles were coming from or

  going to, it cannot say with certainty what percent were engaged in interstate

  commerce.    Rather, it is a matter of inference.     At a deposition, Creese

  highlighted this by identifying the tow of a rental car, which may have only

  been used locally. (Doc. 44-1 at 29-31). For those reasons, the Court agrees

  with Creese it cannot grant Bald Eagle summary judgment on the MCA

  exemption. See Swan v. Nick Grp., Inc., No. 1:11-cv-1713-WSD, 2013 WL

  5200508, at *4-5 (N.D. Ga. Sept. 13, 2013). But at the same time, the Court

  disagrees Bald Eagle did not present enough evidence to survive Creese’s effort

  to get judgment on this matter. See Johnson v. Hix Wrecker Serv., Inc., 651

  F.3d 658, 663-64 (7th Cir. 2011) (holding even though employer’s affidavit did

  not establish entitlement to MCA exemption, it was enough to survive

  summary judgment).




                                         11
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 12 of 26 PageID 1207




         In short, there is a genuine issue of material fact over the MCA

  exemption.    Both parties want summary judgment in their favor.           But a

  reasonable jury could find for either.      Viewing the evidence and taking

  reasonable inferences in a light most favorable to each nonmoving party, the

  Court denies both Motions on the issue. See 10A Charles Alan Wright &

  Arthur R. Miller, Federal Practice and Procedure § 2725.2 (4th ed. 2021)

  (“Therefore, if the evidence presented on the motion is subject to conflicting

  interpretations, or reasonable people might differ as to its significance,

  summary judgment is improper.” (footnotes omitted)).

  C. Creese’s Motion on Liability

         Considering that conclusion, the Court must deny Creese’s Motion to the

  extent that it seeks partial judgment on FLSA violations. See Rich v. Sec’y Fla.

  Dep’t of Corr., 716 F.3d 525, 530 (11th Cir. 2013). To be sure, it is not Creese’s

  burden to disprove Bald Eagle’s defenses. Yet because there is a genuine

  dispute on the MCA exemption, it would be impossible to rule Creese is entitled

  to judgment when the jury still needs to decide if the FLSA applies to him at

  all.   10B Charles Alan Wright & Arthur R. Miller, Federal Practice and

  Procedure § 2734 (4th ed. 2021) (“Since a single valid defense may defeat

  recovery, however, a claimant’s motion for summary judgment should be

  denied when any defense presents significant fact issues that should be tried.”).




                                         12
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 13 of 26 PageID 1208




  As this was the last matter addressed in Creese’s Motion, the Court resolves

  Bald Eagle’s remaining arguments below.

  D. On-Call Time

        The FLSA demands employers pay nonexempt employees for “all hours

  worked.” 29 C.F.R. § 778.223(a). And an employer cannot “suffer or permit”

  an employee “to work” more than forty hours a workweek without paying time

  and a half. 29 U.S.C. §§ 203(g), 207(a)(1). Bald Eagle seeks to clarify the scope

  of hours for which Creese is entitled to pay. In other words, it wants a ruling

  that the time Creese spent on call—but not working—is not compensable. The

  Court agrees with one caveat. While Creese is entitled to pay for hours worked

  while on call, he has no right to pay for hours spent waiting between calls

  outside his regularly scheduled work time.

        To start, it is necessary to dispel Creese’s notion that he was always

  considered on duty, which means all hours were work time. Without a doubt,

  a tow call could come at any time. But Creese provides no evidence that he

  was actually on duty every hour for almost three years (as he argued at

  summary judgment) or even nineteen hours a day (as he testified to and

  estimated for his hours).    Confusingly, Creese admitted to spending long

  periods of time at home—not working—on weekends. Likewise, he does not

  seek to recover time spent sleeping because he recognized it was not work time.

  So it is clear Creese was not always on duty for FLSA purposes. Even if he




                                         13
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 14 of 26 PageID 1209




  were, the inquiry to determine his hours would be like the one employed for

  on-call time. See 29 C.F.R. § 785.15. So the Court turns to that analysis.

        On-call employees may be entitled to pay for the time they spend waiting.

  Armour & Co. v. Wantock, 323 U.S. 126, 134 (1944).                Traditionally, the

  distinction has been whether an employee “was engaged to wait” or “waited to

  be engaged,” with only the former compensable. Skidmore v. Swift & Co., 323

  U.S. 134, 136 (1944). Deciding whether an employee is working during on-call

  time “depends on the degree to which the employee may use the time for

  personal activities.” Birdwell v. City of Gadsden, Ala., 970 F.2d 802, 807 (11th

  Cir. 1992). In other words, “whether ‘the time is spent predominantly for the

  employer’s benefit or for the employee’s.’” Id. (quoting Armour, 323 U.S. at

  133). To determine if time is compensable, courts scrutinize “the agreements

  between the particular parties, appraisal of their practical construction of the

  working agreement by conduct, consideration of the nature of the service, and

  its relation to the waiting time, and all of the surrounding circumstances.”

  Skidmore, 323 U.S. at 137.

        If “a particular set of facts and circumstances is compensable under the

  FLSA is a question of law for the Court to decide.” Llorca v. Sheriff, Collier

  Cnty., Fla., 893 F.3d 1319, 1324 (11th Cir. 2018). So “it is for the court to

  determine if a set of facts gives rise to liability; it is for the jury to determine if




                                            14
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 15 of 26 PageID 1210




  those facts exist.” Dade Cnty., Fla. v. Alvarez, 124 F.3d 1380, 1383 (11th Cir.

  1997) (cleaned up).

        While not controlling, regulations interpreting the FLSA address “on-

  call time”:

                An employee who is required to remain on call on the
                employer’s premises or so close thereto that he cannot
                use the time effectively for his own purposes is
                working while “on call.” An employee who is not
                required to remain on the employer’s premises but is
                merely required to leave word at his home or with
                company officials where he may be reached is not
                working while on call.

  29 C.F.R. § 785.17. The regulations explain on-call time spent at home. Such

  time “may or may not be compensable depending on whether the restrictions

  placed on the employee preclude using the time for personal pursuits.” 29

  C.F.R. § 553.221(d). “Where, for example, an employee . . . has returned home

  after the shift, with the understanding that he or she is expected to return to

  work in the event of an emergency in the night, such time spent at home is

  normally not compensable.” Id. “On the other hand, where the conditions

  placed on the employee’s activities are so restrictive that the employee cannot

  use the time effectively for personal pursuits, such time spent on call is

  compensable.” Id. At bottom, for on-call time to be work time, an employee’s

  use of the “time must be severely restricted.” Birdwell, 970 F.2d at 810.




                                         15
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 16 of 26 PageID 1211




        Here, the restrictions on Creese’s time were not so severe that he was

  working 24/7 predominantly for Bald Eagle’s benefit. Here’s why.

        From seven to five during business days, Creese had to be within the

  general vicinity of the Shop or Naples proper.4 (Doc. 44-6 at 53-54). While the

  area was never defined, it was clear Creese could neither leave Collier County

  nor be near his home (about thirty to forty-five minutes from the Shop).

  Outside those hours, Creese could be called out for tows at any time. Those

  calls came to Creese’s cell phone—provided by Bald Eagle—which Creese had

  to monitor constantly. Creese had to bring home his work truck, which he used

  as a personal vehicle. Other than response times (addressed below), there was

  seemingly no other restrictions on Creese’s time.

        This arrangement is a far cry from one that would convert wait time to

  work time. See, e.g., Birdwell, 970 F.2d 802 (holding detectives not working

  even though they could not leave town, drink, or go anywhere with family in

  one car); Bright v. Houston Nw. Med. Ctr. Survivor, Inc., 934 F.2d 671 (5th Cir.

  1991) (holding time for employee always on call not compensable despite need

  to be reachable by pager); Norton v. Worthen Van Serv., Inc., 839 F.2d 653 (10th

  Cir. 1988) (holding driver not entitled to pay despite needing to stay near

  premises for eight to ten hours per shift). Nor does Creese argue calls were so



  4 There is a genuine dispute on this fact. But the Court must view the evidence most
  favorably to Creese.




                                          16
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 17 of 26 PageID 1212




  frequent he could not effectively use the time for his own benefit. Cf. Smith v.

  Ideal Towing, LLC, No. 1:16-CV-1359-TWT, 2017 WL 5467154, at *4 (N.D. Ga.

  Nov. 13, 2017) (holding tow truck drivers who could get fifteen calls each day

  could not use time for own benefit).

        None of this considers the evidence showing Creese could use on-call

  time for his own benefit.    For instance, he spent long periods of time on

  weekends at home with his family as he normally would have. (Doc. 44-6 at

  175). And he could do things like go to the grocery store with his fiancée if they

  took separate cars (although he tended not to because call outs while shopping

  were inconvenient). (Doc. 44-6 at 75-76). Creese’s work schedule may have

  been undesirable. But that does not somehow entitle him to pay for hours he

  did not work. Birdwell, 970 F.2d at 809-10 (noting a job can be “undesirable

  and perhaps oppressive” without on-call time being compensable).

        As noted, Creese’s response time needs a closer inspection. Creese tries

  to piece together disparate pieces of evidence to create a genuine dispute on

  whether Bald Eagle required him to “immediately” respond to calls or face

  discipline. The biggest problem is Creese testified otherwise: “I had to make

  sure that I was always available to go to a call within 30 to 45 minutes of when

  that call came in.” (Doc. 44-6 at 187). None of the other evidence calls Creese’s

  testimony into doubt or suggests Bald Eagle demanded any quicker response.




                                         17
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 18 of 26 PageID 1213




        Creese’s argument seems to be that because Bald Eagle provides around-

  the-clock emergency towing services, he had to respond immediately. But

  nothing suggests that was a restriction Bald Eagle placed on him. While he

  relies on an employee handbook, it does not demand any specific response time.

  Rather, it warns against the consequences of a consistent “poor response

  time.”5 (Doc. 42-2 at 9). And even though Creese points out an e-mail from

  Bald Eagle chastising employees for averaging one-hour responses, this does

  not alter Creese’s testimony. To be sure, there were certain calls that required

  specific response times. For instance, law enforcement calls required a thirty-

  minute response. But again, that tracks Creese’s statement. In sum, the

  evidence on response times did not impose a severe restriction on Creese’s free

  time. See Birdwell, 970 F.2d 802 (immediate response); Bright, 934 F.2d 671

  (twenty-minute response); Norton, 839 F.2d 653 (twenty-minute response).

        This Court recently considered—and rejected—a similar claim. Caiazza

  v. Marceno, No. 2:18-cv-784-FtM-38MRM, 2020 WL 5892019, at *2-5 (M.D. Fla.

  Oct. 5, 2020). Creese’s attempt to distinguish the case misfires. The difference,

  says Creese, is that he needed to carry and check his phone. Yet that was the

  same situation in Caiazza. 2020 WL 5892019, at *1, 4 (Plaintiff “received call




  5It is unclear how much of this document even applied to Creese. Certain provisions could
  not apply to his unique arrangement (e.g., “Drivers with poor response time will go to the
  bottom of the driver’s rotation.”). (Doc. 42-2 at 9).




                                             18
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 19 of 26 PageID 1214




  outs on a cell phone. So [plaintiff] could leave his house to do other things in

  the area if he carried his cell phone.”). That makes the cases similar, not

  different. What’s more, Creese contends he had an immediate response time.

  As explained, that’s just not true. And while Caiazza concerned a longer

  response time, Creese still cannot show his time was severely restricted. So,

  like Caiazza, this is a typical case in which an on-call employee allowed to go

  home is not paid for time spent there. 29 C.F.R. § 553.221(d).

        The Court grants summary judgment to Bald Eagle as to Creese’s theory

  he is entitled to pay for time not spent working while on call. To be clear,

  however, this ruling is limited to the time outside seven to five on weekdays.

  Creese contends he was scheduled for those hours and required to be in his

  truck at or near the Shop during that time. The parties genuinely dispute

  whether that was a requirement or if Creese even had a schedule. All that

  time (fifty hours per week) may or may not be compensable. See Norton, 839

  F.2d at 655-56 (holding on-call drivers required to stay near employer’s office

  not entitled to pay).   Yet the parties did not sufficiently brief that issue.

  Rather, they briefed on-call time generally without differentiating between

  Creese’s scheduled and unscheduled hours. On this record, the Court cannot

  address the distinction. So whether Creese was working and entitled to pay

  from seven to five every weekday will proceed to trial.




                                        19
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 20 of 26 PageID 1215




  E. Burden of Proof

        With the scope of hours clarified, the inquiry turns to Bald Eagle’s theory

  Creese did not meet the burden to proceed. This contention is a dud.

        Ultimately, an employee bears the burden to prove she was improperly

  paid for overtime. Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299,

  1315 (11th Cir. 2011). But the employer has the “duty to keep records of the

  employee’s wages, hours, and other conditions and practices of employment.”

  Allen v. Bd. of Pub. Educ. for Bibb Cnty., 495 F.3d 1306, 1315 (11th Cir. 2007).

  So if the employer’s records are untrustworthy or nonexistent and the

  employee lacks documentation, the employee’s burden is relaxed. Lamonica,

  711 F.3d at 1315; Allen, 495 F.3d at 1316.

        In such cases, an employee must prove uncompensated overtime and

  provide “sufficient evidence to show the amount and extent of that work as a

  matter of just and reasonable inference.” Lamonica, 711 F.3d at 1315 (quoting

  Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88 (1946)). If she can

  do so, the burden shifts onto “the employer to come forward with evidence of

  the precise amount of work performed or with evidence to negative the

  reasonableness of the inference to be drawn.” Id. (citation omitted).

        The parties seemingly agree Bald Eagle’s system for documenting

  service calls should reflect all (or nearly all) the tows Creese performed. Yet

  they disagree whether those records reflect the full extent of time Creese spent




                                         20
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 21 of 26 PageID 1216




  on tows. He testified the system was flawed when it came to recording time

  because a dispatcher may need to enter information manually.            So the

  timestamps were misleading. What’s more, Bald Eagle’s system only recorded

  hours for tows. The records, thus, do not reflect all the time Creese spent

  estimating jobs, taking phone calls, responding to e-mails, training coworkers,

  or performing other tasks.      According to Creese and a coworker, these

  unrecorded hours were plentiful.       And while GPS records tracked the

  movement of Creese’s work truck, those records also failed to capture work

  time spent doing nontow work. In short, Creese’s burden is relaxed because

  Bald Eagle’s records do not reflect all work time.

        Much of Bald Eagle’s challenge revolves around Creese’s inability to

  provide specifics on the exact number of overtime hours each workweek. Such

  certainty is not required though. Allen, 495 F.3d at 1317-18 (“Thus, it is clear

  that [defendant] was not entitled to summary judgment based on [p]laintiffs’

  lack of documentation and inability to state with precision the number of

  uncompensated hours they worked and the days on which that work was

  performed.”). Rather, if sufficiently detailed, a plaintiff’s testimony on hours

  “regularly worked” may “allow the jury to approximate the hours” plaintiff

  “actually worked in each week.” Lamonica, 711 F.3d at 1315; see also Medrano

  v. Inv. Emporium LLC, 672 F. App’x 944, 948-49 (11th Cir. 2016) (holding

  plaintiff’s testimony—without “documentation or a specific recitation of his




                                         21
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 22 of 26 PageID 1217




  hours worked”—was enough to withstand directed verdict).                So the

  unpublished Eleventh Circuit cases Bald Eagle cites purportedly to the

  contrary are unconvincing. See Jackson v. ThinkDirect Marketing, Grp., Inc.,

  No. 1:16-cv-03749, 2019 WL 8277236, at *3 (N.D. Ga. Dec. 9, 2019)

  (distinguishing the line of cases Bald Eagle relies on because plaintiff alleged

  the type and amount of work). And Creese simply needs to provide enough to

  support a reasonable estimate of hours. E.g., Wagner v. Lee Cnty., 678 F. App’x

  913, 926 (11th Cir. 2017). At this stage, he did so.

        As mentioned above, there is still a dispute whether Creese worked fifty

  scheduled hours every week. If the jury believes him, then Creese worked at

  least ten hours of unpaid overtime a week. That does not include the time

  Creese spent working after five or on weekends. Some of those hours are

  documented in Bald Eagle’s records of Creese’s tows. In other words, Creese

  carried his burden to show he worked overtime without pay and can reasonably

  estimate at least some of those hours. At trial, Creese will need to establish a

  reasonable estimate on the total overtime sought—which should change given

  the on-call ruling above. But Bald Eagle’s challenge goes more to its own

  burden (once shifted) to negate the reasonableness of Creese’s inference.

        At bottom, granting summary judgment would require disregarding

  Creese’s testimony (along with a coworker’s declaration) on the hours he

  worked. Of course, that would be improper. To be sure, Bald Eagle lists a




                                         22
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 23 of 26 PageID 1218




  litany of reasons to doubt Creese. It very well may be right, and can bring out

  that evidence at trial.   But summary judgment is not the time to weigh

  evidence or determine credibility. That’s the jury’s job.

  F. Vacation Pay

        Finally, the parties dispute whether Creese has a right to vacation pay.

  Count 3 alleges Bald Eagle owes those wages under Florida Statute § 448.08.

  Bald Eagle disagrees. So does the Court.

        The statute Creese relies on “does not create an action for unpaid wages.”

  Hamann v. Little Italy’s Meatballs, LLC, No. 8:20-cv-2589-VMC-AEP, 2021 WL

  1931257, at *4 (M.D. Fla. Mar. 31, 2021), report and recommendation adopted,

  2021 WL 1541086 (Apr. 20, 2021). Instead, it permits prevailing party costs

  and attorney’s fees in unpaid wage actions. Fla. Stat. § 448.08. Still, many

  courts interpret this theory as a simple claim “for unpaid wages under Florida

  common law.” Perez v. Mediglez Wellness Ctr., Inc., No. 8:12-cv-2751-T-33EAJ,

  2013 WL 5566183, at *4 (M.D. Fla. Oct. 8, 2013) (cleaned up).

        “Florida law broadly construes wages within the meaning of § 448.08 to

  include all compensation paid by an employer for the performance of service by

  an employee.” Short v. Bryn Alan Studios, Inc., No. 8:08-CV-145-T-30TGW,

  2008 WL 2222319, at *3 (M.D. Fla. May 28, 2008) (collecting cases). So many

  forms of earnings, such “as accrued vacation pay, are considered ‘wages’ for

  purposes of” the statute. Id.




                                         23
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 24 of 26 PageID 1219




        The parties apparently agree Creese is entitled to his 2019 vacation pay

  (through their e-mail contract) if he reached the accrual date. They dispute

  the date though. Creese argues the accrual date was every June, when he

  signed the contract modifying his compensation package. Bald Eagle contends

  that date falls in September, which is his new-hire anniversary date.

        The contract says, “$2,600 would be added to your gross annual pay of

  $67,600 if you did not take time off.” (Doc. 44-5 at 1). In other words, the

  contract is ambiguous on the accrual date.      Like Bald Eagle argues, the

  circumstances and conduct make clear vacation pay accrued on Creese’s

  anniversary date. See Hibiscus Assocs. Ltd. v. Bd. of Trs. of Policemen and

  Firemen, 50 F.3d 908, 919 (11th Cir. 1995) (“However, when a contract term is

  ambiguous, the best evidence of the parties’ intent is the construction the

  parties themselves put on the agreement through their conduct.”).

        Bald Eagle paid out Creese’s vacation bonus in November 2017. (Doc.

  44-7 at 9). This was only five months after signing the contract. Creese makes

  no effort to explain how his annual vacation bonus could have accrued and been

  paid at that time unless the accrual date was in September. Rather, the parties

  obviously intended their contract to modify the vacation pay provision set out

  in the employee handbook. That clause awarded vacation pay after years of

  “continued” or “completed” employment. (Doc. 42-2 at 4). Put another way,

  the bonus accrued on the anniversary date.




                                        24
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 25 of 26 PageID 1220




        What’s more, as Bald Eagle points out, accepting Creese’s argument

  would ignore reality. Creese worked at Bald Eagle for less than three years.

  During that time, he earned two annual vacation bonuses—in November 2017

  and 2018. Unless Creese discovered a time warp, there is no chance he earned

  three annual bonuses in just over two years (i.e., June 2017 to June 2019).

        At bottom, the accrual date for Creese’s vacation pay was in September

  2019. Because he did not reach that date, he is not entitled to those wages.

  And summary judgment for Bald Eagle is proper on Count 3.

        Accordingly, it is now

        ORDERED:

        (1) Plaintiff’s Motion for Summary Judgment (Doc. 42) is GRANTED in

           part.

                 a. Defendant Bald Eagle is an “enterprise” as defined by the

                    FLSA.

                 b. Defendants Dewayne Gruber, Buddy Hager, and Daniel

                    Popoff are “employers” as defined by the FLSA.

                 c. The balance of the Motion is DENIED.

        (2) Defendants’ Motion for Summary Judgment (Doc. 44) is GRANTED

           in part.

                 a. As to Plaintiff’s theory of entitlement for on-call time, Counts

                    1 and 2 are—in part—DISMISSED with prejudice.




                                         25
Case 2:19-cv-00626-SPC-MRM Document 65 Filed 07/05/21 Page 26 of 26 PageID 1221




                b. Count 3 is DISMISSED with prejudice.

                c. The balance of the Motion is DENIED.

       (3) Plaintiff’s Motion to Strike (Doc. 51) is DENIED.

       DONE and ORDERED in Fort Myers, Florida on July 2, 2021.




  Copies: All Parties of Record




                                      26
